Citation Nr: 1743868	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids in excess of 20 percent, on an extra-schedular basis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cornish Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1981 to January 1988.  He served in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veteran Affairs (VA) Atlanta Regional Office (RO) in Georgia.  This matter was previously before the Board in March 2017.  The Board remanded the claims for VA examinations.  In compliance with the Board remand the Veteran underwent a rectum examination and psychiatric examination in April 2017.  See Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of the hearing is of record.

In May 2017 the RO granted a rating of 20 percent for the Veteran's hemorrhoids, service connection for unspecified anxiety disorder with substance abuse disorders and assigned a 50 percent rating, and service connection for impairment, rectal sphincter control as secondary to the service connected disability of hemorrhoids at 30 percent effective April 20, 2017.  The RO granted the maximum percentage for hemorrhoids but denied referral for extra-schedular consideration.  The Board will consider whether the Veteran is entitled to a rating under a different diagnostic code and an extra-schedular rating.  

As for the Veteran's claim of service connection for major depression, the RO indicated the grant of service connection for unspecified anxiety disorder with substance abuse disorders was intended to be a full grant of the benefits sought on appeal for this issue.  The Veteran has not indicated he disagrees with the May 2017 rating decision regarding the grant of service connection for unspecified anxiety disorder with substance abuse disorders.  Accordingly, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's symptoms are appropriately rated under Diagnostic Codes 7336 and 7332.  A rating under another Diagnostic Code is not warranted.

2.  The Veteran's symptoms of bleeding, itching, and occasional involuntary bowel movements are fully contemplated by the schedular ratings in Diagnostic Codes 7336 and 7332, and no extra-schedular rating considerations apply.

3.  The evidence does not show that the Veteran's service connected disabilities have prevented him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extra-scheduler rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (2016).

2.  The criteria for entitlement for TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16, 4.25 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim for a higher initial rating for the service-connected hemorrhoids is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.

Regarding the Veteran's claim of service connection for PTSD.  The Veteran was provided a notice letter dated March 2010 for nervous disorder and PTSD.
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's VA treatment records, Veteran's lay statements, and buddy statements.

The Veteran was afforded multiple VA examinations.  The Veteran underwent VA examinations in April 2015, May 2017 to assess his hemorrhoid claim.  The Veteran's PTSD claim was assessed in a VA examination in April 2017 (See May 2017 Psych Disability Benefits Questionnaire).  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Background

The Veteran had a hemorrhoidectomy in March 2009 and several large hemorrhoids were excised.  The Veteran has continued to have problems with internal and/or external hemorrhoids after this procedure.  The Veteran filed his claim for hemorrhoids in November 2009.  In February 2010 a colonoscopy revealed inflamed hemorrhoids with an external skin tag.  

At the April 2015 VA examination the Veteran reported burning and itching symptoms associated with his hemorrhoids.  The Veteran used Preparation H and stool softener for his condition.  The examination results were normal without the presence of external hemorrhoids, anal fissures, or other abnormalities.  The Veteran did not have any scars at the time of the exam.  The VA examiner determined the Veteran's hemorrhoids were stable.

In June 2016 the Veteran submitted a DBQ from Dr. A. S., his VA treating physician.  Dr. A. S. stated that the Veteran had palpable internal hemorrhoids and external skin tags.  Dr. A. S. stated blood was not present upon examination.

A December 2016 DBQ indicated the presence of an external hemorrhoid in the 7 o'clock position (3cm long).  Constipation was listed as an additional symptom related to the Veteran's condition.  The Veteran's treatment was one 100mg tab of Docusate twice a day and Preparation H.  Dr. Q.P. noted on this examination that the Veteran stated his hemorrhoids interfered with standing and walking for prolonged periods.

The April 2017 VA examination listed the Veteran's symptoms as itching and bleeding.  The examiner stated that the Veteran treats his condition with medications prescribed through the VA.  The examiner stated the Veteran has internal/external hemorrhoids and impairment of sphincter control.  The Veteran's impairment of sphincter control systems manifested as losing control of his bowels three times a month and using a diaper when out for more than half a day.  The examination revealed the presence of small or moderate external hemorrhoids.  (See May 2017 Hemorrhoid DBQ).

Consideration of Alternate Diagnostic Codes


The Veteran's hemorrhoids were rated under Diagnostic Code 7336.  A 20 percent evaluation is the highest schedular evaluation under this Diagnostic Code.  As noted above the Board is required to consider whether a rating under another diagnostic code is warranted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran reported itching and burning associated with his hemorrhoids.  VA treatment notes show the Veteran is prescribed hydrocortisone 2.5% rectal cream with applicator and Docusate 100mg. tablet.

The Diagnostic Codes that could potentially apply to the Veteran's condition are Diagnostic Codes 7332, 7333, 7334.

Under Diagnostic Code 7332, rectum and anus, impairment of sphincter control warrants a noncompensable evaluation for healed or slight, without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent evaluation is warranted when there is occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A maximum 100 percent evaluation is warranted for complete loss of sphincter control.  Id.

In the rating decision issued in May 2017 the Veteran was assigned a 30 percent rating for impairment of sphincter control as secondary to his hemorrhoid condition.  The Veteran was assigned this rating to account for the symptoms of occasional loss of control of bowel movements that he estimated occurred three times a month.  (See May 2017 VA exam).

Under Diagnostic Code 7333, stricture of the rectum and anus warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage, and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  A maximum 100 evaluation will be awarded where the condition requires a colostomy.  38 C.F.R. § 4.114, Diagnostic Code 7333.

The medical evidence does not show that the Veteran has a stricture of the rectum and anus condition.  The Veteran has not been diagnosed with reduction of the lumen or reported problems with constant leakage.  Accordingly a rating pursuant to these Diagnostic Codes is not warranted.

Under Diagnostic Code 7334, a prolapse of the rectum that is mild with constant slight or occasionally moderate leakage is to be assigned a 10 percent rating.  Moderate, persistent, or frequently recurring prolapse of the rectum is to be assigned a 30 percent rating.  Severe and persistent or complete prolapse of the rectum is to be assigned a 50 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7334.

The medical evidence does not indicate the Veteran has prolapse of the rectum accompanied by leakage.  The Veteran has reported that he has prolapsed hemorrhoids that he can feel.  Application of this diagnostic code is not appropriate for the Veteran's symptoms.  

Extra-schedular Rating Consideration for Hemorrhoids

The issue of whether a referral for an extra-schedular rating is warranted was raised by the RO in its May 2017 rating decision.  The RO determined that referral for extraschedular consideration was not warranted.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability was rated.  Specifically, the rating criteria contemplates the Veteran's symptoms as a result of his hemorrhoids, which are internal and external hemorrhoids, itching, and bleeding. The only other symptoms that are not included in the rating schedule for hemorrhoids are constipation and involuntary bowel movements.  The RO assigned a separate rating for impairment of sphincter control.  The Veteran's symptoms are fully accounted for by these separate ratings.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran.  The Veteran filed a claim for TDIU in June 2015 (hemorrhoids listed as a reason for unemployability).  This claim was denied in September 2015.  The Veteran filed for TDIU in the past as well.  

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..." Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1 , 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran is service connected for anxiety disorder, evaluated as 50 percent disabling since November 2009, rectal sphincter control impairment evaluated as 30 percent disabling from April 2017; hemorrhoids evaluated as 20 percent disabling from November 2009, and noncompensable ratings for scar on the left forearm, pseudo folliculitis barbae, and acne.  The Veteran had a combined rating of 60 percent from November 5, 2009 and 70 percent from April 20, 2017.  Accordingly, the Veteran did not meet the schedular criteria prior to April 20, 2017 and met the rating requirements under 4.16(a) beginning April 20, 2017.

Although the Veteran does not meet the schedular criteria for the entire period, a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16 (b)).  The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001); See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"). This does not, however, preclude the Board from determining whether this special consideration is warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  As the RO considered whether to refer the claim to the Director of Compensation Services in the November 2016 Statement of the Case, the Board has jurisdiction to consider whether the Veteran is entitled to TDIU on an extraschedular basis for the period prior to April 20, 2017.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On a VA Form 21-8940 submitted in June 2015, the Veteran indicated he was employed doing cleaning service work from January 2013 to May 2014.  He reported that he had a high school education and one year of college along with some training at a technical school.  In the remarks section the Veteran stated that a felony and unstable work history also impacted his ability to maintain employment.  However, the Veteran added that his drug addiction and poor health were factors as well.  

The Veteran's VA records from July 2014 indicate he was assessed for vocational rehabilitation as a part of his mental health treatment.  During the assessment the Veteran expressed concern that physical limitations might affect his employment prospects but admitted he lost a job in the past due to his drug use.  

The March 2015 VA examination of the skin found the conditions did not impact his ability to work.  An April 2015 VA examination described the hemorrhoids as stable and concluded that the rectum or anus condition did not impact his ability to work.  

Social Security Administration records reflect the predominant disabilities were hypertension and diabetes mellitus.  On that application the Veteran reported that the disabilities that impacts his ability to work included diabetes, high blood pressure, depression, back pain and specifically cited to his lack of energy and inability to lift , bend or stoop or walk distances as things that limited his ability to find a job.

The June 2016 DBQ completed by A.S., M.D. indicated the hemorrhoids did not impact the ability to work.  The December 2016 VA hemorrhoids examination indicated the condition would make him unable to stand long or walk long.  The April 2017 rectum and anus VA examination concluded the condition would not impact the Veteran's ability to work.

The April 2017 VA mental status examination noted the condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A May 2017 VA treatment record indicates the Veteran reported he was not seeking employment because he considered himself unemployable.  The Veteran stated that he did not intend to seek employment because he applied for disability benefits.  In response to a suicide risk assessment the Veteran stated that homelessness and legal issues were the major factors that prevented him from obtaining employment.  The Veteran's VA records indicate pursuing employment remained a mandatory priority for his treatment.  

The Board finds the evidence does not suggest that the Veteran's service connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The evidence suggests the Veteran is not actively engaged in looking for employment. As noted above, however, the fact that a veteran is not employed is not enough.  In this case, the evidence does not reflect that the service connected hemorrhoids and anxiety prevented the Veteran from securing and following gainful employment prior to April 2017 and as such referral to the Director is not warranted.  Likewise, after April 2017 the evidence does not reflect the anxiety, rectal sphincter impairment, hemorrhoids, scar, acne or pseudofolliculitis barbae prevented the Veteran from securing and following gainful employment.  As outlined above, the Veteran reported to treating physicians that other physical disabilities and past legal issues were the primary reasons for his unemployment.  Records concerning the actual conditions reflect that most of the conditions do not impact his ability to work with only some limitations from the anxiety and some limitations on long walking or standing from the hemorrhoids.  While the Board acknowledges that the Veteran's service-connected disabilities cause him pain and result in some limitations, he has no service-connected impairment prohibiting sedentary employment, according to the competent evidence of record. Furthermore, as noted above, the Veteran has the education level to perform sedentary employment.  Additionally, the records reflect that the Veteran attributed his unemployment to other physical disabilities, past legal problems, and lack of transportation.  

In sum, the preponderance of the evidence is against the Veteran's claim for a TDIU, and the claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.




ORDER

A rating in excess of 20 percent for hemorrhoids on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.

Entitlement to a TDIU is denied.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


